DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 are ineligible. 
Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claims 1 and 5 is a method/modules for predictive control using a mathematical calculation using a primary phase current.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a method. Thus, the claim is to a process, which are statutory categories of invention (Step 1: YES).


Limitation “calculating/calculate a reference voltage vector….”, in claims 1 and 5 are a mathematical calculation using mathematical formulas as evident from the disclosure and limitations “step of collecting”/”collect and convert” and “step of predicting”/”predict a current” are all mental steps. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a) recites a concept that falls into the “mathematical concept” group of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of further discussion, this example considers limitations (a) as a single abstract idea. Step 2A Prong Two: This part of the eligibility 

Besides the abstract ideas, the claim recites the additional element of linear induction machines and a sampling module. An evaluation of whether limitation (a) is insignificant extra-solution activity is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional elements are recited so generically that they represent well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception MPEP 2106.05(d). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the linear induction machines and the sampling unit does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the 

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the linear induction machines and the sampling module are no more than well-understood, routine or conventional which are notoriously well-known (US Pub. No. 2015/0194918 A1. See para 0040 and 0125). Also, the judicial exception is not integrated into a practical application because the additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. For example, the claim fails to mention any useful transformation in the machines once the reference voltage vector is calculated. The calculations are not used in a meaningful way to integrate into the practical application. The claim is not patent eligible. Claims 2-4 and 6-12 also discloses either abstract ideas or mental steps. The same analysis applies to these claims as well. 


Conclusion
(There is no prior art rejection for the above claims. The claim has been rejected under 101 as indicated above)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et la. US Patent No. 11,228,269 B2 discloses model prediction thrust control method for a linear induction motor using sampling, predicting, solving, and calculating steps .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846